DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/11/2022, with respect to the rejections of claims 4-6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the embodiment of Figs. 26 and 29-30 as shown in Golan (PGPub US 2011/0118634 A1).
However, the corrections made to claims 3 and 6 overcome the previously filed claim objections and 112 rejection. Therefore, the objections and rejection are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Golan (PGPub 2011/0118634 A1).
With respect to claim 4, Golan discloses a method of treating calcification of a heart valve comprising: providing a device (80 in Fig. 22, abstract), comprising: a catheter (86) with proximal and distal ends (distal end is shown in Fig. 22, proximal end is not) said catheter (86) having at its distal end (see Fig. 22) a non-occluding expansion element (element comprising arms 82) movable from a closed to an open position (PP [0076]: "By pushing or pulling the internal element 84 within the external sheath 86 or vice versa, the arms 82 can be folded or extended") wherein in said open position, said expansion element (element comprising arms 82) is configured to apply force to leaflets of a valve (PP [0076]: "Arms 82 are provided with sharp external edges and have sufficient stiffness in the radial direction so as to apply a cutting radial force against the valve tissue, so as to fracture the calcific deposits when extended”), said expansion element (element comprising arms 82) being constructed of a mesh or struts with openings formed therein (openings between 82) that allow blood and fluids to flow therethrough; placing the device (80) near leaflets of a heart valve; and expanding said expansion element (element comprising arms 82) against the leaflets (PP [0076]: "Arms 82 are provided with sharp external edges and have sufficient stiffness in the radial direction so as to apply a cutting radial force against the valve tissue, so as to fracture the calcific deposits when extended").
	However, in the embodiment of Fig. 22, Golan does not explicitly disclose a method involving expanding said expansion element to forcefully open the leaflets.
	In the embodiment see in Figs. 26 and 29-30, Golan further teaches a catheter (90) comprising an expansion element (element comprising arms 92) at its distal end, wherein the expansion element (element comprising arms 92) is placed near the leaflets of a heart valve (see Fig. 29) and expanded against the leaflets (see Fig. 30) to forcefully open said leaflets (PP [0084]: “As the extendable arms 92 extend and fracture or saw through the calcified lesions, the leaflets get pushed aside and the valve is dilated”, emphasis added).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Golan reference, specifically the embodiment of Fig. 22, to incorporate the teachings of the embodiment of Figs. 26 and 29-30 to include expanding said expansion element to forcefully open the leaflets. 
With respect to claim 5, Golan further discloses using said expansion element (element comprising 82 in Fig. 22) to stretch the leaflets (arms 82 apply radial force to the valve tissue/leaflets) thereby increasing leaflet compliance by breaking a calcium layer that is on the leaflets (PP [0076]: "Arms 82 are provided with sharp external edges and have sufficient stiffness in the radial direction so as to apply a cutting radial force against the valve tissue, so as to fracture the calcific deposits when extended", this stretches the leaflets).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Golan (PGPub US 2011/0118634 A1) and further in view of Sundt (PGPub US 2013/0190860 A1).
With respect to claim 6, Golan fails to disclose, in the embodiment of Fig. 22, an internal valve element located inwards of said mesh or struts configured to control valve opening during expansion.
	However, in the embodiment shown in Fig. 23, Golan teaches an expansion device (element comprising 82 in Fig. 23) comprising an internal valve element (88), located inwards of said mesh or struts (PP [0077]: “the extendable arms 82 are mounted on a balloon 88”) configured to control valve opening during expansion (PP [0077]: “When balloon 88 is inflated, it applies a radial force that pushes arms 82 outwards to extend and cut through calcific deposits”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Golan disclosure to incorporate its own teachings with respect to alternative embodiments and include internal valve element located inwards of said mesh or struts configured to control valve opening during expansion. One of ordinary skill in the art would have been motivated to perform this modification in order to improve the distribution of radial forces on the leaflets (PP [0077]).
	However, Golan further fails to explicitly disclose wherein the method comprises closing said prosthetic valve element during a diastolic part of a heart cycle and opening said prosthetic valve element during a systolic part of the heart cycle. The internal valve element (88 in Fig. 23) is a balloon which is capable of expanding/contracting during these different parts of the cycle, but Golan does not explicitly teach or disclose this.
	In the related field of heart valve delivery (abstract, related in that it involves the introduction of a device into the native valve of a patient’s heart), Sundt discloses a device (10 in Figs. 1A-B) comprising struts (110) and a pliable expandable portion (120) that serves as a valve element. Sundt also discloses wherein said internal valve element (120) closing said prosthetic valve element during a diastolic part of a heart cycle and opening said prosthetic valve element during a systolic part of the heart cycle (PP [0023]: “The membrane 120 can include enough material between struts 110 to allow for collapse of a portion of the membrane 120 toward a central axis 106 of the valve 110 during systole (the open configuration depicted in FIG. 1B) and to expand and conform to the outer rim of native tissue during diastole (the closed configuration depicted in FIG. 1A”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Golan reference to incorporate the teachings of Sundt and include closing said prosthetic valve element during a diastolic part of a heart cycle and opening said prosthetic valve element during a systolic part of the heart cycle. One of ordinary skill in the art would have been motivated to perform this modification to allow blood to pass during systole, while reducing the passage of blood during diastole (PP [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771